
	

115 S240 IS: To nullify the effect of the recent Executive order that temporarily restricted individuals from certain countries from entering the United States.
U.S. Senate
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 240
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2017
			Mrs. Feinstein (for herself, Mr. Schumer, Mr. Durbin, Ms. Klobuchar, Mr. Blumenthal, Mr. Wyden, Ms. Cantwell, Mr. Udall, Mr. Van Hollen, Mr. Murphy, Mrs. Gillibrand, Mr. Merkley, Mr. Carper, Mr. Sanders, Mr. Markey, Ms. Baldwin, Mr. Cardin, Mr. Heinrich, Ms. Hassan, Mr. Brown, Ms. Stabenow, Ms. Cortez Masto, Mr. Kaine, Ms. Harris, Mr. Leahy, Mr. Peters, Mr. Coons, Mr. Menendez, Mrs. Murray, Mr. Booker, Mr. Whitehouse, Mr. Franken, Ms. Hirono, Ms. Warren, Mr. King, Mr. Casey, Mr. Warner, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To nullify the effect of the recent Executive order that temporarily restricted individuals from
			 certain countries from entering the United States.
	
	
 1.RescissionThe provisions of Executive Order 137_ (82 Fed. Reg. ___; January 27, 2017), entitled Protecting the Nation from Foreign Terrorist Entry into the United States, are rescinded and shall not have any legal effect.  